Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

METHOD FOR PERFORMING A TEST OF A THERMAL MANAGEMENT SYSTEM

Examiner: Adam Arciero	SN: 17/186,388	Art Unit: 1727	August 25, 2022 

DETAILED ACTION
The Application filed on February 26, 2021 has been received. Claims 1-17 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erdmann et al. (DE 102005051737 A1; found in IDS dated 02/26/2021 and using machine translation for citation purposes).
As to Claims 1-2, 7, 10 and 16-17, Erdmann et al. discloses a method for testing a thermal management system and a thermal management system configured to be tested (ventilation, air conditioning; reads on a number of thermal components in claim 7) of a vehicle with a control device (control circuit with testing device and measuring device) during a final assembly step (before the delivery of the vehicle and when the components are in the final installation locations with the intended function) (paragraphs [0010, 0012 and 0031]).
As to Claims 3-6 and 11-14, Erdmann discloses a method of testing at least one thermal component using a testing device and a measuring device which reads on the claimed language of obtaining values such as temperature and comparing them to defined actuation values of a parameter and comparing to determine if the thermal component is operating as it should and an error signal is shown when necessary (paragraph [0012, 0014 and 0024]). Erdmann further discloses wherein a current is passed through a device and measured (paragraphs [0002 and 0004]).
As to Claim 8, the air conditioning system reads on a heat exchanger (paragraph [0012]). 
As to Claims 9 and 15, Erdmann discloses wherein a measuring device can comprise a sensor, and further discloses wherein a temperature can be checked (which reads on the claimed temperature sensor) (paragraphs [0012 and 0014]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727